2014 UT App 235
_________________________________________________________

               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF F.S.B., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.


                              F.S.B.,
                            Appellant,
                                v.
                          STATE OF UTAH,
                            Appellee.

                       Per Curiam Decision
                         No. 20140543-CA
                       Filed October 2, 2014

       Third District Juvenile Court, Salt Lake Department
                 The Honorable C. Dane Nolan
                            No. 546320

          Monica Maio and William Russell, Attorneys
                        for Appellant

          Sean D. Reyes and Marian Decker, Attorneys
                         for Appellee

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
 JOHN A. PEARCE. JUDGE STEPHEN L. ROTH concurs in the result.


PER CURIAM:

¶1     F.S.B., a minor, appeals from the juvenile court’s order
denying his motion to quash a contempt warrant. However, that
order also dismissed the contempt charge and terminated the
juvenile court’s jurisdiction. This matter is before the court on its
own motion for summary disposition on the basis that the issues
raised in the appeal are moot.
                              In re F.S.B.


¶2      On appeal, F.S.B. asserts that the juvenile court erred in
denying his motion to quash because “the arrest warrant and
supporting affidavit contained only broad and vague assertions
and lacked sufficient facts to support a probable cause
determination that F.S.B. had violated a court order.” F.S.B.
acknowledges that this issue is technically moot because the
contempt charge was dismissed. See Barnett v. Adams, 2012 UT App
6, ¶ 4, 273 P.3d 378 (stating that a case is moot if judicial relief
cannot affect the rights of the litigants). However, F.S.B. argues that
we should resolve the issue presented because it falls within the
public interest exception to the mootness doctrine. The public
interest exception “arises when the case (1) presents an issue that
affects the public interest, (2) is likely to recur, and (3) because of
the brief time that any one litigant is affected, is capable of evading
review.” Id. ¶ 10 (citation and internal quotation marks omitted).
F.S.B. fails to meet his burden in demonstrating that the public
interest exception applies to the facts of this case.

¶3      F.S.B. claims that under the particular facts of this case, there
was insufficient evidence to support the issuance of a contempt
warrant. Such inherently factual questions generally do not lend
themselves to the application of the public interest exception. See
Mortenson v. Turley, 2009 UT App 67U, para. 5 n.3 (noting that the
public interest exception did not apply to a party’s mooted appeal
of the juvenile court’s dismissal of a child protective order petition
because the “factual determination” underlying the denial of the
petition did not “fall[ ] within the exception to the mootness
doctrine”). Issues that involve numerous facts and contingencies
are unlikely to recur. Here, F.S.B. has failed to demonstrate that the
factual scenario that led to the issuance of the contempt warrant is
likely to recur. Further, F.S.B. has failed to adequately demonstrate
why such a claim is capable of evading review. Accordingly, the
issue raised in this case does not fall within the public interest
exception to the mootness doctrine.

¶4     The appeal is dismissed as moot.




20140543-CA                        2                 2014 UT App 235